Citation Nr: 1807890	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A personal hearing was conducted between the Veteran and undersigned in October 2017.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In an unappealed March 2007 decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss.

2. Evidence received since the March 2007 rating decision is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss.

3. The Veteran's diagnosed bilateral sensorineural hearing loss had its initial onset in service or is otherwise shown to be etiologically related to service.






CONCLUSIONS OF LAW

1. The March 2007 rating decision that denied the claim of service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim of service connection for bilateral hearing loss has been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the RO adjudicated the bilateral hearing loss issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been submitted to reopen the claim for service connection.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was denied in a March 2007 decision.  The basis of the denial was that hearing loss for VA purposes in the right ear was not shown by the evidence of record, and that hearing loss in the left ear was not shown to be related to in-service noise exposure.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  The decision therefore became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a petition to reopen his claim of service connection for bilateral hearing loss in June 2014.  The evidence added to the record since the March 2007 rating decision includes a February 2017 VA examination report showing a diagnosis of right ear sensorineural hearing loss and October 2017 hearing testimony from the Veteran that he has experienced progressively worsening hearing loss since service.  This evidence is new, because it was not of record at the time of the March 2007 decision.  The evidence is also material, because it indicates a diagnosis of a current disability for the right ear, and a nexus between the Veteran's bilateral hearing loss and service.  The evidence received is presumed credible, is neither cumulative nor redundant of the evidence of record, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, the Veteran's claim must be reopened.

The Board notes that military personnel records were associated with the Veteran's file following the March 2007 decision.  The personnel records were not reviewed in the March 2007 decision.  Nevertheless, the association of the records does not require de novo consideration, because they were not relevant to the decision.  The March 2007 decision denied service connection due to the absence of a current disability for the right ear and medical nexus to service for the left ear; as the personnel records do not contain a diagnosis of right ear hearing loss for VA purposes or evidence of a medical nexus for the left ear, they would be irrelevant to the outcome of the decision.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The February 2017 examination report shows a diagnosis of bilateral sensorineural hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  Element (1) of Shedden has been met.

The Veteran attributes his current hearing loss to in-service exposure to noise from cannon and mortar fire near the communications center where he worked.  See October 2017 Hearing Transcript.  His DD-214 documents his military occupational specialty of communications center operation specialist.  The Veteran's reports of in-service noise exposure are credible and sufficient to satisfy element (2) of Shedden.

Turning to Shedden element (3), while the record does not reflect in-service treatment or diagnosis of bilateral hearing loss for VA purposes, the lay evidence supports the Veteran's claim of experiencing hearing loss since service.  The Veteran has stated that he noticed a shift in hearing acuity shortly after service that has progressively worsened over time.  See October 2017 Hearing Transcript.  His spouse reported that the Veteran has had hearing problems throughout their marriage with difficulty understanding others. See December 2017 Buddy/Lay Statement.  She also indicated that his hearing has progressively worsened in their 48 years of marriage.

Taken together with the circumstances of the Veteran's service, the totality of the evidence supports the finding that the onset of his current bilateral hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his bilateral hearing loss.  

The Board has considered the February 2007 and February 2017 VA medical opinions concluding that the Veteran's bilateral hearing loss is not related to service.  The examiner essentially relied on service treatment records that did not document hearing loss as well as the belief that the Veteran had minimal in service noise exposure.  There is no indication that consideration was given to the Veteran's competent and credible lay history of hearing loss since service.  The opinions are therefore inadequate and outweighed by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


